

Exhibit 10.2



--------------------------------------------------------------------------------































MERCK & CO., INC.


DEFERRAL PROGRAM
Including the Base Salary Deferral Plan




(Amended and Restated effective December 1, 2019)









































--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS






        


Article I     Administration     1


Article II     Eligibility     1


Article III     Contributions to a Deferred Compensation Account     2


Article IV     Valuation of Deferred Compensation Accounts     5


Article V     Redesignation within a Deferred Compensation Account      7
    
Article VI     Distribution of Deferred Compensation Accounts     9


Article VII     Tax Withholding      11


Article VIII     Beneficiary Designations     11


Article IX    Amendments     11


Article X    No Assignment, Alienation     11


Article XI    Claims and Appeal Procedures     12


Article XII    Domestic Relations Orders     13


Article XIII    Effective Date     13


Schedule I     Deferral Program Investment Alternatives     15


Schedule II    Special Provisions Applicable to Medco Health Employees     16




    





















--------------------------------------------------------------------------------








MERCK & CO. INC.
DEFERRAL PROGRAM


The Deferral Program (the “Program”) is an unfunded arrangement intended to
permit a select group of management employees of Merck & Co., Inc. (“Merck”) or
its affiliate to defer income that would otherwise be immediately payable to
them as annual base salary or under various incentive plans of Merck or its
affiliates.


The Program is a “nonqualified deferred compensation plan” within the meaning of
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”).


Anything in the Program to the contrary notwithstanding, the Program shall be
interpreted and operated in compliance with the requirements, if any, of Section
409A of the Code (or any successor thereto) as in effect from time to time,
including but not limited to applicable regulations of the U.S. Department of
the Treasury or Internal Revenue Service and Treas. Reg. Secs. 1.409A-1 through
1.409A-6 or any successor thereto. Any payment called for under the Program as
of a designated date shall be made no later than a date within the same tax year
of a participant, or by March 15 of the following year, if later (or such other
dates as specified in Treas. Reg. Sec. 1.409A 3(d) or any successor thereto);
provided further, that the participant is not permitted to change the taxable
year of payment except in accordance with Article VI, Section F and Section 409A
of the Code. Where the Program’s obligation to pay is unclear Merck, including a
dispute about who is the proper beneficiary of a participant who dies, payment
shall be made as soon as administratively feasible after the Program’s
obligation becomes clear and at a time permitted by Treas. Reg. Sec.
1.409A-3(g)(4) or any successor thereto.


I. ADMINISTRATION


The Program is administered by the Compensation and Benefits Committee
(“Committee”) of the Merck Board of Directors. The Committee is composed of
non‑employee directors only. The Committee shall have responsibility for
determining which investments will be available under the Program, and those
investments shall be listed on Schedule I hereto. The Committee shall make all
decisions affecting the timing, price or amount of any and all of the Deferred
Compensation of Section 16 Officers, as defined below, other than rules of
general application to all participants, but may otherwise delegate any of its
authority under this Program.


II. ELIGIBILITY


A.    Eligible Employees
1.    Eligible Employees in General. An employee of Merck or its controlled
group (the “Company Group”) is eligible to participate in the Program (an
“Eligible Employee”) for a deferral of awards under the Annual Incentive Plan,
Executive Incentive Plan or Sales Incentive Plan or similar plans as approved
from time to time by the Committee if (a) his or her annual base compensation is
at least $200,000 according to the Company payroll system applicable to him or
her on November 1 of the year in which the election is made (or, for a newly
hired employee only, his or her annualized base compensation is at least
$200,000 when employment begins) (b) he or she is a regular full- or part-time
employee of the Company or an affiliate who is eligible to make contributions to
the Merck U.S. Savings Plan and (c) he or she is based in the U.S. and subject
to U.S. income taxes.


1



--------------------------------------------------------------------------------






2.    Base Salary Deferral. Eligible Employees who are Merck officers (“Section
16 Officers”) as defined in Rule 16(a)-1(f) of the Securities Exchange Act of
1934 as amended (the “Exchange Act”) are also eligible to defer under the Base
Salary Deferral Plan. The Base Salary Deferred Plan as described below is a
component of the Deferral Program contained entirely herein and is intended to
permit eligible Section 16 Officers to defer a portion of their base salaries.


3.    Company Contribution Eligible Employees. An employee of the Company Group
is eligible for Company Contribution Credits as described in Section D of
Article III if (a) he or she is a regular full- or part-time employee of the
Company or an affiliate who is eligible to make contributions to the Merck U.S.
Savings Plan (b) he or she is based in the U.S. and subject to U.S. income taxes
and (c) the employee’s base and Annual Incentive Plan, Executive Incentive Plan
or Sales Incentive Plan compensation exceeds the applicable Code Section
401(a)(17) limit for that year (a “Company Contribution Eligible Employee”).


4.    Sign-On Bonus Employees. Effective after December 1, 2015, but before
December 1, 2019, an employee newly hired into the Company Group in Band 700 or
800 was permitted within 30 days of the date employment commences, to elect to
defer a sign-on bonus for compensation paid for services performed after such
election.


5.    Discretion Reserved. Notwithstanding the foregoing, the Committee may
permit, or refuse to permit, any member of a select group of management or
highly compensated employees to participate in this Program other than excluded
individuals described in Section B below.


B.    Excluded Individuals. Anything in the Program to the contrary
notwithstanding, the following are not eligible to make an election or receive a
Company Contribution Credit (as described below): any person who (1) is an
independent contractor for the Company Group; (2) agrees or has agreed that he
or she is an independent contractor for the Company Group; (3) has an agreement
or understanding with any member of the Company Group that such person is not an
employee, even if that person previously has been an employee; or (4) is
employed by a temporary or other employment agency, regardless of the amount of
control, supervision or training provided by the Company Group. The foregoing
exclusion applies even if a court, agency or other authority rules that the
person happens to be a common law employee of the Company Group. Also excluded
are individuals who are included in a unit of employees covered by a collective
bargaining agreement between employee representatives and one or more employers;
provided, however, that such an employee may be an eligible employee during the
period he or she is not covered by a collective bargaining agreement and during
which he or she otherwise is eligible to participate according to Article II,
Section A.


C.    Participation Continues. An eligible person who has made an election into
the Program pursuant to Section A above or who is eligible for Company
Contribution Credits pursuant to Section D of Article III shall be a participant
for so long as he or she has an account balance. No such person can make an
election to defer unless he or she is then eligible pursuant to Article II,
Section A. If a person has made an election to defer but thereafter becomes
ineligible to defer (for example, employment transfers to a position that is
ineligible to participate in the Merck U.S. Savings Plan), the election
nonetheless will be given effect.


2



--------------------------------------------------------------------------------






III. CONTRIBUTIONS TO DEFERRED COMPENSATION ACCOUNTS


Amounts contributed or deferred pursuant to this Article III are known as
“Deferred Compensation” and will be credited to the participant's “Deferred
Compensation Account.” Deferred Compensation shall be accounted for in one
account regardless of the plan (e.g., Base Salary Deferral or incentive plan)
under which it was deferred, but a separate election to defer applies for each
year for base salary, annual incentive, or grant of RSUs or PSUs, and records
shall show each separate election. Further, for purposes of modifications to a
distribution schedule, each separate election is eligible for such a
modification. Only amounts described above may be deferred; stock option gains
may not be deferred.


A.    Initial Election to Defer


To make an election to defer Base Salary, Annual Incentive Plans or Restricted
Stock Units (“RSUs”) and Performance Share Units (“PSUs”), an Eligible Employee
must irrevocably elect to defer under the Program by the earlier of the time
specified in Treas. Reg. Sec. 1.409A-2 or any successor thereto or:


1.     Base Salary Deferral Plan, prior to the end of the year preceding the
year during which annual base salary exclusive of any bonus or any other
compensation or allowance paid by the Company Group (“Annual Base Salary”) will
be earned. The amount that may be deferred is


(a) Not less than 5 percent of Annual Base Salary and


(b) Not more than the lesser of


(1)    50 percent of Annual Base Salary or


(2)    The portion of the participant’s Annual Base Salary that exceeds the
amount determined under Section 401(a)(17) of the Code


provided, however, that amounts may be expressed in relation to amounts that may
be deducted by the Company Group under Section 162(m) of the Code.


2.    Annual Incentive Plans (such as the Annual Incentive Plan and the
Executive Incentive Plan), prior to the commencement of the calendar year
coincident with the performance year during which the bonus monies to be
deferred will be earned (the “Applicable Performance Year”) or, effective
December 1, 2019, prior to June 30 of the Applicable Performance Year (if the
Applicable Performance Year is not the calendar year, the election must be made
prior to the time required by Section 409A or such earlier time determined by
the Company’s Executive Compensation department), provided: the minimum that may
be deferred in any year under this Section IV.A.2. is $3,000; provided, however,
this minimum does not apply for elections made during or after 2010.


3.    Annual Grants of RSUs and PSUs may be deferred prior to the commencement
of the last year of the award period during which they will be earned. Other
RSUs and PSUs may not be deferred. After 2008, RSUs and PSUs for which the
deferral election is made after


3



--------------------------------------------------------------------------------




grant must be deferred in compliance with the rules applicable to re-deferral
(as opposed to initial elections) under Section 409A as described in Article VI,
Section F. Deferrals of RSUs and PSUs must be made initially into the Merck
Common Stock fund and may not thereafter be reallocated into any other
investment alternative provided pursuant to Schedule I (a “Mutual Fund”).
Effective November 1, 2010, no further elections of RSUs or PSUs will be
permitted, but elections made prior to that date will be given effect.


4.    Sign-on Bonus amounts for Sign-on Bonus Employees, no later than the 30th
day from the participant’s first day of employment, with respect to services
performed after such election. Effective December 1, 2019, no further sign-on
bonuses will be permitted to be deferred.


If a participant terminates employment or transfers to a class of employees that
is ineligible to make a deferral election after having made a deferral election,
the election will nevertheless be effected. If the Company Group pays an amount
that it reasonably believes is or may be held to be a “substitute payment,”
within the meaning of Treas. Reg. Sec. 1.409A-1(b)(9), for an amount that would
have been deferred pursuant to the foregoing, that substitute payment also will
be deferred according to the participant’s election.


B.    Initial Election of Distribution Schedule


1.    Timing of Election


The Eligible Employee must elect an initial distribution schedule when making
the initial election pursuant to III.A., above.


2.    Distribution Schedule


An Eligible Employee may elect to have payments begin (a) in a particular year
(whether or not employment has then ended); provided, however, this provision
does not apply to Company Contributions or (b) in the year following the
participant's “Separation from Service” as defined below, or (c) up to 15 years
subsequent to the participant’s Separation from Service. Separation from Service
means Separation from Service as defined in Treas. Reg. Sec. 1.409A-1(h) or any
successor thereto and includes but is not limited to: retirement; separation due
to lack of work; voluntary resignation; or involuntary termination of
employment. It does not include termination of service due to death, transfer to
another member of the Company Group or commencement of employment with a joint
venture (as described below). A participant may elect a lump sum or a schedule
of annual installments, up to a maximum of 15 annual installments.


3.    Manner of Elections


All elections under the Program shall be made with the Program’s designated
record keeper (the “Record Keeper”) in the manner and in accordance with the
process approved by the Company’s head of Human Resources Department from time
to time.


4.    Default Designation




4



--------------------------------------------------------------------------------




Where a participant’s initial election of a distribution schedule is for any
reason unclear to the Company (including but not limited to where a participant
failed to elect when amounts will be distributed), the participant shall be
deemed to have elected to receive distribution in a lump sum in the year
following the year in which his or her Separation from Service occurs.


C.    Election of Investment Alternatives


The participant shall designate, in accordance with procedures established by
the Company for such designation, the portion (in multiples of 1 percent) of the
Deferred Compensation to be allocated to any investment alternative available
under this Program.


D.    Company Contribution Credits.


With respect to each Plan Year after 2012, for a Company Contribution Eligible
Employee the Company shall make contribution credits (“Company Contribution
Credits”) to an account (the “Company Contribution Account”). The amount of the
Company Contribution Credits shall be equal to 4.5 percent of such Eligible
Employee’s Compensation for the Plan Year that exceeds the limit set forth in
Section 401(a)(17) of the Code for that year; provided, however, that for a
Company Contribution Eligible Employee who is eligible for the Transition
Provisions of the Retirement Program as described in the Merck U.S. Savings Plan
Summary Plan Description and apply to certain legacy Schering Plough employees,
the Company Contribution Credit shall be 5.0 percent for the period during which
that Company Contribution Eligible Employee is subject to the Transition
Provisions (generally, the earlier of through 2019 or until employment
terminates). Company Contribution Credits shall be credited to the participant’s
Account on the same date on which the related employer contributions are made to
the tax-qualified savings plan in which the Company Contribution Eligible
Employee participates or such other date as the Committee shall determine.


IV. VALUATION OF DEFERRED COMPENSATION ACCOUNTS


The Deferral Program shall offer as investment alternatives (a) a fund of Merck
Common Stock and (b) Mutual Funds.


A.    Merck Common Stock


1.     Initial Crediting


The amount allocated to Merck Common Stock shall be used to determine the number
of full and partial shares of Merck Common Stock which such amount would
purchase at the closing price of Merck Common Stock on the New York Stock
Exchange (“NYSE”) on the date cash payments of base salary, for amounts deferred
under the Base Salary Deferral Plan, or incentive awards, for amounts deferred
under the various incentive plans, would otherwise be paid to the participant
(the “Deferral Date”). The Company shall credit the participant's Deferred
Compensation Account with the number of full and partial shares of Merck Common
Stock so determined. However, at no time prior to the delivery of such shares
shall any actual shares be purchased or earmarked for such Account and the
participant shall not have any of the rights of a shareholder with respect to
shares credited to his/her Deferred Compensation Account.


5



--------------------------------------------------------------------------------






2.     Dividends


The Company shall credit the participant's Deferred Compensation Account with
the number of full and partial shares of Merck Common Stock purchasable at the
closing price of Merck Common Stock on the NYSE as of the date each dividend is
paid on the Common Stock, with the dividends that would have been paid on the
number of shares credited to such Account (including pro rata dividends on any
partial share) had the shares so credited then been issued and outstanding.


3.     Redesignations


The value of Merck Common Stock for purposes of redesignation shall be the
closing price of Merck Common Stock on the NYSE on the first day the NYSE is
open after the request is received by the Record Keeper.


4.    Distributions


Distributions of Merck Common Stock will be valued at the closing price of Merck
Common Stock on the NYSE on the Distribution Date.


5.    Source of Shares


Shares of Merck Common Stock to be delivered under the provisions of this
Program may be delivered by the Company from its authorized but unissued shares
of Common Stock or from Common Stock held in the treasury. The Company also may,
in its sole and nonreviewable discretion, purchase shares on public markets in
order to make distributions under the Program.


6.    Adjustments


In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering or any other
change in the corporate structure or shares of the Company, the number and kind
of shares of Merck Common Stock available under this Program or credited to
participants’ Deferred Compensation Accounts shall be adjusted accordingly.


7.    Fair Market Value of Merck Common Stock


For purposes of valuation of Merck Common Stock, if Merck Common Stock is no
longer traded on the NYSE, but is publicly traded on any other exchange,
references to NYSE shall mean such other exchange. If Merck Common Stock is not
publicly traded and if the Committee determines that a measurement of Merck
Common Stock on any applicable date would not constitute fair market value, then
the Committee shall decide on the date and method to determine fair market
value, which shall be in accord with any requirements set forth under Section
409A or any successor thereto.


8.    Limits on Amount of Merck Common Stock




6



--------------------------------------------------------------------------------




Beginning January 1, 2013, participants cannot rebalance their account balance
so that after the account rebalance, more than 20% of the value of their account
is in the Merck Common Stock Fund. In addition, participants cannot elect an
exchange into the Merck Common Stock Fund that will cause the balance in the
Merck Common Stock Fund to exceed 20% of the total Account Balance. Participants
will not be required to exchange out of the Merck Company Stock Fund if the fund
balance exceeds 20% of their Account Balance, either through prior investment
elections or relative fund performance.


B.    Mutual Funds


1.     Initial Crediting


The amount allocated to each Mutual Fund shall be used to determine the number
of full and partial Mutual Fund shares that such amount would purchase at the
closing net asset value of the Mutual Fund shares on the Deferral Date. The
Company shall credit the participant’s Deferred Compensation Account with the
number of full and partial Mutual Fund shares so determined. However, no actual
Mutual Fund shares shall be purchased or earmarked for such Account, nor shall
the participant have the rights of a shareholder with respect to such Mutual
Fund shares.


2.    Dividends


The Company shall credit the participant’s Deferred Compensation Account with
the number of full and partial Mutual Fund shares purchasable, at the closing
net asset value of the Mutual Fund shares as of the date each dividend is paid
on the Mutual Fund shares, with the dividends that would have been paid on the
number of shares credited to such Account (including pro rata dividends on any
partial share) had the shares then been owned by the participant for purposes of
the above computation.


3.     Redesignations


The value of Mutual Fund shares for purposes of redesignation shall be the net
asset value of such Mutual Fund at the close of business on the first day the
NYSE is open after the request is received by the Record Keeper.


4.    Distributions


Mutual Fund distributions will be valued based on the closing net asset value of
the Mutual Fund shares on the Distribution Date (as defined below).


5.    Adjustments


In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering or any other
change in the corporate structure or shares of a Mutual Fund, the number and
kind of shares of that Mutual Fund credited to participants’ Deferred
Compensation Accounts shall be adjusted accordingly.


6.     Default Designation


7



--------------------------------------------------------------------------------






Where a participant’s designation of investment alternatives is for any reason
not clear (including but not limited to where a participant failed to make such
an election), the participant shall be deemed to have designated deferrals into
the life cycle, target or similar Mutual Fund with a target date closest to the
date the participant attains age 65.


V. REDESIGNATION WITHIN A DEFERRED COMPENSATION ACCOUNT


A.    Basic Redesignation Rules


A participant, or the beneficiary or legal representative of a deceased
participant, may redesignate amounts credited to a Deferred Compensation Account
among the investments available under this Program in accordance with the
following rules:


1.    Eligible Participants – All participants and beneficiaries may
redesignate.


2.    Frequency and Timing – Redesignation shall be effective as of 4:00 p.m.
E.T. on the first day the NYSE is open after the request is received by the
Recordkeeper.


3.    Amount and Extent of Redesignation – Redesignation must be in 1% multiples
of the investment from which redesignation is being made.


4.    Beneficiaries or Legal Representatives – The beneficiary or legal
representative of a deceased participant may redesignate subject to the same
rules as participants.


B.    Special Rules for Redesignation Into or Out of Merck Common Stock


1.    Frequency and Timing


For Section 16 Officers, redesignations may only be made into or out of Merck
Common Stock during any window period established by the Company from
time-to-time. Redesignation out of Merck Common Stock is restricted to amounts
held in Merck Common Stock for longer than six months. Redesignation shall not
be permitted to the extent the Company is aware of a transaction that the
Company reasonably believes may cause a violation under Section 16 of the
Exchange Act.


2.    Material, Nonpublic Information


The Committee, in its sole discretion and with advice of counsel, at any time
may rescind a redesignation into or out of Merck Common Stock if such
redesignation was made by a participant who, (a) at the time of the
redesignation was in the possession of material, nonpublic information with
respect to the Company; and (b) in the Committee's estimation benefited from
such information in the timing of his/her redesignation. The Committee's
determination shall be final and binding. In the event of such rescission, the
participant's Deferred Compensation Account shall be returned to a status as
though such redesignation had not occurred. Notwithstanding the above, the
Committee shall not rescind a redesignation if the facts were reviewed by the
participant with the General Counsel of the Company or a designee prior to the
redesignation and if the General


8



--------------------------------------------------------------------------------




Counsel or designee had concluded that such participant was not in possession of
adverse material, nonpublic information.


9



--------------------------------------------------------------------------------






C.    Conversion of Common Stock Accounts


The Committee may, in its sole discretion, convert all of the shares of Merck
Common Stock allocated to a participant's Deferred Compensation Account in the
manner provided below where a position which a participant has taken or wishes
to take is, in the opinion of the Committee, such as would make uncertain the
propriety of the participant's having a continued interest in Merck Common
Stock. The date of conversion shall be the date of commencement of such other
employment or the date of the Committee's action, whichever is later.


Conversion shall be from an expression of value in shares of Merck Common Stock
in the participant's Deferred Compensation Account to an expression of value in
United States dollars in another available investment. The value of the Merck
Common Stock shall be based upon its closing price on the NYSE on the date of
conversion or if no trading took place on such day, the next business day on
which trading took place. Any conversion under this Section shall be irrevocable
and absolute.


VI. DISTRIBUTION OF DEFERRED COMPENSATION ACCOUNTS


Distribution of Deferred Compensation Accounts shall be made in accordance with
the participant's distribution schedule pro rata by investment. Distributions
from Merck Common Stock will be made in shares, with cash payable for any
partial share, subject to the limitations set forth in Article IV, Section A.5.
For Section 16 Officers, distribution of amounts in Merck Common Stock is also
restricted to amounts held in Merck Common Stock for longer than six months.
Distributions from Mutual Funds will be in cash. Distributions will be valued on
the Distribution Date (i.e, the 15th day of the distribution month or, if such
day is not a business day, prior business day) and paid as soon thereafter as
practicable. Distribution months shall mean only in January, March, June,
September and December. .


A.    Separation from Service


1.    Distribution Commences


Upon a participant's Separation from Service, Deferred Compensation Accounts
will commence in accordance with the participant's previously elected schedule.
If a participant incurs a Separation from Service and thereafter is rehired by
the Company Group, such rehire shall be ignored and distributions shall commence
notwithstanding such rehire; provided, however, that if the participant is
eligible and elects to make additional deferrals, those additional deferrals may
be payable in relation to the subsequent Separation from Service.


2.    Specified Employee


Anything in the Program to the contrary notwithstanding, to the extent required
by Section 409A, distributions on account of a Separation from Service to a
“Specified Employee,” as such term is defined in Section 409A, may not be made
before the date which is 6 months after the date of Separation from Service (or,
if earlier, the date of death of the employee). Where a payment would have been
made to a Specified


10



--------------------------------------------------------------------------------




Employee within such 6‑month period and such payment is one of a series of
annual payments, the first payment shall be delayed as necessary and the
remaining payments shall be made according to their elected schedule
notwithstanding such delay, such that two otherwise annual payments may be made
in a single year.


B.    Death


In the event of a participant's death, whether or not distributions have
commenced pursuant to a Participant’s election, Deferred Compensation Accounts
under this Program will be distributed to the participant’s beneficiary or
estate in a lump sum as soon as administratively feasible and in any event by
March 15 of the year following death (except as otherwise permitted by Treas.
Reg. Sec. 1.409A-3(g)(4) or any successor thereto).


C.    Automatic Distribution


Except as provided in Schedule II, if a participant incurs a Separation from
Service and has a Deferred Compensation Account valued at less than $125,000 on
the first Distribution Date thereafter, the Deferred Compensation Account shall
be distributed in a lump sum as soon as administratively feasible following such
termination and in any event by March 15 of the year following such termination
(except as otherwise permitted by Treas. Reg. Sec. 1.409A-3(g)(4) or any
successor thereto).


D.    Joint Venture Service


A participant’s termination of employment in order to take a position with a
joint venture or other business entity in which the Company shall directly or
indirectly own 50 percent or more of the outstanding voting or other ownership
interest shall not be considered a Separation from Service.


E.    Hardship Distributions


The Committee shall distribute a participant's Deferred Compensation Account, if
and to the extent a participant applies to receive a distribution due to an
Unforeseeable Emergency as defined in Treas. Reg. Sec. 1.409A-3(i). A
participant wishing a hardship distribution must provide the Committee or its
delegate with sufficient evidence to prove compliance with Treas. Reg. Sec.
1.409A-3(i).


F.    Modifications to Distribution Schedule


After making an initial election, a participant may elect to change his or her
distribution schedule from time to time, provided, however, such changes shall
not be permitted if it might reasonably be expected to cause a “plan failure” as
such term is used in Section 409A of the Code. For example, except as otherwise
permitted by Section 409A, no election may permit an acceleration of a
distribution, or may become effective earlier than one year from the date it is
made, or may permit an additional deferral after the initial election unless it
results in a deferral of at least five additional years from the previously
schedule distribution date. For purposes of this provision, where a participant
has elected to receive a distribution as a series of payments, such series shall
be considered a single distribution for purposes of Section 409A. Any such
elections


11



--------------------------------------------------------------------------------




shall be made with the Record Keeper in the manner and in accordance with the
process approved by the Company’s’ head of Human Resources Department from time
to time.


12



--------------------------------------------------------------------------------






VII. TAX WITHHOLDING


A.    Deferrals.


Effective December 1, 2019, the Company shall withhold Social Security and the
related income tax amount on deferrals as of the time such deferrals are
credited to the Deferred Compensation Account. Such withholding shall be first
satisfied, to the extent possible, from any income in the same pay period that
is not deferred and to the extent additional withholding is required, by
reducing the amount deferred.


B.    Distributions.


The Company will deduct from each distribution amounts required to be withheld
for income, Social Security and other tax purposes. Such withholding will be
done on a pro rata basis per investment. The Company may also deduct any amounts
the participant owes the Company Group for any reason.


VIII. BENEFICIARY DESIGNATIONS


A participant may designate a beneficiary to receive his/her Deferred
Compensation Account upon the participant's death. If the beneficiary
predeceases the participant or if the participant does not name a beneficiary,
the participant's Deferred Compensation Account will be distributed to the
participant's estate. Such designation shall be in the form designated by the
Company’s head of Human Resources Department from time to time, and it must be
received by the Company’s Human Resources Department prior to such participant’s
death to be valid.


IX. AMENDMENTS


The Committee may amend or terminate this Program at any time; provided,
however, that the Executive Oversight Committee or Oversight Committee by
resolution or consent shall have the right to alter or amend this Program in
whole or in part to the extent that such alteration or amendment affects
participants and beneficiaries in general and does not make special provision
for Section 16 Officers; provided further, however, such amendment or
termination may not retroactively reduce a participant’s Deferred Compensation
Account.


For two years following a change in control of the Company (as such term is
defined in the Change in Control Separation Benefits Plan) the material terms of
the Program (including terms relating to eligibility, benefit calculation,
benefit accrual, cost to participants, subsidies and rates of employee
contributions) may not be modified in a manner that is materially adverse to
individuals who participated immediately before the change in control. The
Company will pay the legal fees and expenses of any participant that prevails on
his or her claim for relief in an action regarding an impermissible amendment to
the Program (other than ordinary claims for benefits) or, if applicable, in an
action regarding restrictive covenants applicable to the participant.


X. NO ASSIGNMENT, ALIENATION




13



--------------------------------------------------------------------------------




Except as provided in Article XII, no benefit payable under this Program shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void, except as specifically provided in this Plan. No such benefit shall be in
any manner liable for or subject to the debts, contracts, liabilities,
encroachments or torts of any participant or beneficiary.


XI. CLAIMS AND APPEALS PROCEDURE


A.     Determination of Claim


An Employee or his/her authorized representative may present a claim for
benefits to the Executive Director, Compensation and Benefit Administration or
the successor thereto (the “Director”) or such other person as the Committee may
determine to handle claims and appeals from the Program. The Director will make
all determinations as to the Employee's claim for benefits under the Program. If
the Director grants a claim, benefits payable under the Program will be paid to
the Employee as soon as feasible thereafter. If the Director denies in whole or
part any claim for a benefit under the Program, he/she will furnish the claimant
with notice of the decision not later than 90 days after receipt of the claim.
If special circumstances require an extension of time for processing the claim,
the Director will provide a written notice of the extension during the initial
90-day period, in which case a decision will be rendered not more than 180 days
after receipt of the claim. The written notice which the Director will provide
to every claimant who is denied a claim for benefits will set forth in a manner
calculated to be understood by the claimant:


1.    the specific reason or reasons for the denial;


2.    specific reference to pertinent Program provisions on which the denial is
based;


3.    a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and


4.    appropriate information as to the steps to be taken if the claimant wishes
to submit his/her claim for review.


B.     Appeal of Denied Claim


A claimant or his/her authorized representative may request a review of the
denied claim by the Committee. Such request will be made in writing and will be
presented to the Committee not more than 60 days after receipt by the claimant
of written notification of the denial of the claim. The Committee will render
its decision on review not later than 60 days after receipt of the claimant's
request for review, unless special circumstances require an extension of time,
in which case a decision will be rendered as soon as possible but not later than
120 days after receipt of the request for review. The decision on review will be
in writing and will include specific reasons for the decision.


C.    ERISA Section 503




14



--------------------------------------------------------------------------------




It is intended that the claims procedure of the Program be administered in
accordance with regulations of the Department of Labor issued under ERISA
Section 503.


D.    Limitation of Action


No action at law or in equity (an “Action”) shall be maintained by a
participant, Beneficiary or other individual, entity or party (including but not
limited to a person determined to be other than a participant or Beneficiary) (a
“Claimant”) against the Program, the Company Group, their affiliates, agents,
fiduciaries, officers, directors, employees, successors, assigns or plans
(collectively, the “Program Group”) unless (a) the Claimant has presented every
basis or argument in support of the Action (a “Claim”) in strict accordance with
both Sections A and B of this Article X which Claim is denied in whole or in
part and (b) unless the Action is commenced no later than one year after the
date the Company Group provides notice of the adverse decision pursuant to
Section B. Where the Company Group puts the Claimant on notice of the Company
Group’s or Program’s intention with respect to the basis or argument in support
of the Action, the Claimant must commence the process described in Section A of
this Article X within one year of such notice. A “Claim” includes but is not
limited to a claim for benefits or for a purported or actual fiduciary breach by
any member of the Program Group. The Limitation of Action pursuant to this
Article may only be tolled by a writing executed by the Director.


XII. DOMESTIC RELATIONS ORDERS


Notwithstanding any other provision of this Program to the contrary, the
creation, assignment or recognition of a right to any benefit payable with
respect to a participant pursuant to a “domestic relations order” (as
hereinafter defined) is not prohibited. In the event a right to a benefit
hereunder is established pursuant to a domestic relations order, any benefit
otherwise payable to the participant or his/her beneficiary hereunder shall be
appropriately reduced to reflect the effect of the qualified domestic relations
order. For purposes of the Program, “Alternate Payee” means a person who would
be an alternate payee under Section 414(p)(8) of the Code if the Program were
subject to Section 401(a) of the Code. A “domestic relations order” means any
judgment, decree or order within the meaning of Section 414(p), including the
approval of a property settlement agreement, provided that:


1. the order relates to the provision of child support, alimony or marital
property rights and is made pursuant to state domestic relations or community
property laws;


2. the order creates or recognizes the existence of an Alternate Payee's right
to receive all or a portion of the participant's Account Balance;


3. the order specifies the name and last known mailing address of the
participant and each Alternate Payee covered by the order;


4. the order precisely and unambiguously specifies the amount or percentage of
the participant's Account Balance to be paid to each Alternate Payee or the
manner in which the amount or percentage is to be determined;


5. the order clearly specifies that it applies to this Program;




15



--------------------------------------------------------------------------------




6. the order does not require this Program to provide any type of benefits or
form of benefits not otherwise provided under this Program; and


7. the order provides that the Alternate Payee shall receive his or her interest
in the Program in a lump sum as soon as administratively feasible following
determination by the Company’s legal department (or its delegate) that the order
satisfies the requirements of this Article.


XIII. EFFECTIVE DATE


This amendment and restatement of this Program shall be effective as of December
1, 2019.






IN WITNESS WHEREOF, the Merck Oversight Committee has caused this instrument to
be executed by Counsel, Global Benefits & Executive Compensation, as of the 22nd
day of November 2019.


 
MERCK & CO., INC.
 
 






 
 
By  /s/ Bruce Ellis       
 
 
Bruce W. Ellis
 
 
Counsel
 
 
Global Benefits & Executive Compensation
 







16



--------------------------------------------------------------------------------




SCHEDULE I


DEFERRAL PROGRAM INVESTMENT ALTERNATIVES




“Mutual Funds” shall mean all of the same investment alternatives offered under
the Merck U.S. Savings Plan as in effect from time to time, excluding
participant loans and Merck Common Stock.


The Merck Common Stock fund offered under the Deferral Program shall be measured
as if it were invested 100% in Merck Common Stock with dividends reinvested in
additional shares of Merck Common Stock.




17



--------------------------------------------------------------------------------




SCHEDULE II


SPECIAL PROVISIONS APPLICABLE TO
MEDCO HEALTH EMPLOYEES
(Approved July 23, 2002)








DEFINITIONS


Medco Health – Medco Health Solutions, Inc.


Medco Health Employee – A participant who is (i) employed by Medco Health prior
to the Spin-Off or (ii) employed by Merck prior to the Spin-Off and expected to
be employed by Medco Health prior to or as of the Spin-Off.
 
Separated Medco Health Employee – A participant in the Deferral Program who is
employed by Medco Health as of the date of the Spin-Off and is considered to
have terminated employment with the Company as a result of the Spin-Off.


Spin-Off – The distribution by Merck to its shareholders of the equity
securities of Medco Health. The Spin-Off will be a divestiture for purposes of
the Deferral Program.






SPECIAL PROVISIONS


Notwithstanding anything to the contrary in Article VI, Section C of the
Deferral Program, the Deferred Compensation Account of each Separated Medco
Health Employee shall be paid out in accordance with Article VI, Section D,
without regard to the $125,000 threshold set forth in Section C.




































18

